Title: From John Quincy Adams to Abigail Smith Adams, 26 November 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				102.
					My dear Mother.
					Little Boston 26. November 1816
				
				Last week I sent you  a number of the Monthly Theological Repository, containing some Speculations of Mr Van der Kemp and Mr Jefferson—With this Letter I enclose to my Father the numbers just published of the Edinburgh and Quarterly Reviews—Presuming that you know the History and Character of those Publications from Cobbett, you will sufficiently understand them to be in the Nature of Lawyer’s Arguments in support of their respective factions. The superiority of Talent continues to be greatly on the side of the Scottish Critics, but the Quarterly Gentlemen are backed by the heaviest purse—I know not how my father will feel, at seeing how the Scots have belaboured the reputation, political, literary and amatory of the Dean of St Patrick’s, but it seems to me they rave at him like Madmen—If his Ghost could rise up in judgment against them, he would give them a severer scourging than that they received from Lord Byron—In the last week Observer you will find a speech made at Liverpool by a young Irish Orator, whose Fame is in the blossom. The Edinburgh Reviewers did their best to blast it in the bud, but it lives and will flourish in spite of them—His name is Phillips, and I think he is destined to make a splendid figure in this Country. At the next general Election for Parliament it is expected he will be set up in opposition to Mr Canning at Liverpool; and although a President of the Board of Controul may be too much for him at the first heat, he cannot fail of obtaining a seat in Parliament before long; and once there he will soon make them feel the force of eloquence, which is now at a lower ebb in the house of Commons than it has been for a century.I dined last Saturday with a Gentleman by the name of Frend, in the very focus of unitarianism. I was almost in as much danger of conversion, as I had been at St. Petersburg by the Father General of the Jesuits—To aggravate my danger there was a Jew there who gave me a pamphlet upon the Constancy of Israel. But my favourite Constancy, is of duty and affection with which I am yours.
				
					A.
				
					
				
			